EMPLOYMENT AGREEMENT


        THIS AGREEMENT (“Agreement”) is made and entered into effective the 1st
day of April, 2004 by and among BIOANALYTICAL SYSTEMS, INC. (“BASi”, “Company”)
a corporation organized under the laws of the State of Indiana (“Company”), and
Michael R. Cox, (“Employee”) as Chief Financial Officer (CFO) of BASi.


PRELIMINARY STATEMENTS:

        A.         BASi provides contract research services, conducting
laboratory research on behalf of other businesses, and manufactures and sells
analytical chemical and physiology monitoring instruments (“Business”). All are
operated to significantly increase the value of the Company.

        B.         Employee is experienced in the Business, and is familiar with
the management and operations of the Company. The Company wishes to employ
Employee on the terms and conditions contained herein. Employee and the Company
view entry into this employment agreement as a mutually beneficial, long-term
investment by both parties.

        In consideration of the premises and mutual covenants and agreements
contained herein, the parties hereby agree as follows:


ARTICLE 1


TERM, COMPENSATION, AND BENEFITS

        Section 1.1.    Term    The Company hereby agrees to employ the
Employee, and the Employee hereby accepts employment with the Company, on the
terms and conditions set forth in this Agreement until September 30, 2006 (the
“Initial Term”). The Initial Term shall be extended for successive one year
periods (the “Additional Terms,” and together with the Initial Term, the
“Employment Period”), except that if either Employee or Company gives the other
party written notice at least ninety days (90) before the end of the Initial
Term, or any extended term, then this Agreement shall expire at the end of its
then current term. The Employee shall take absences at such time as shall be
approved by the Chief Executive Officer.

        Section 1.2.    Compensation and Benefits

        Section 1.2.1.    Salary:    BASi will pay a base salary of $12,500.00
per month. Salary shall be paid in equal semi-monthly installments in arrears.
All amounts to be paid hereunder shall be paid in accordance with normal payroll
procedures of the Company and shall be subject to all required withholdings and
deductions.

        Section 1.2.2.    Stock Options:    To induce the Employee to accept
employment the Company grants options to purchase 25,000 BASi common shares to
the Employee under the 1997 Employee Incentive Option Plan and amendment.
Amount, terms and conditions are described in the attached Draft Example
Employee Incentive Option Agreement (Exhibit A). In addition you will receive
non-qualified options to purchase 25,000 shares of BASi common stock under the
agreement shown in Exhibit C. These grants are given at the discretion of BASi
Board of Directors.

        Section 1.2.3.    Bonus:    All employees of BASi are eligible for a
bonus grant which is based on the net income of the corporation reaching or
exceeding 7% after tax. The distribution of this bonus component is at the
discretion of the Compensation Committee of the Board of Directors.

        Section 1.2.4.    Relocation:    Through March 31, 2005 Employee may
relocate to the Lafayette area. BASi Human Resources will assist with relocation
to the area as described in the BASi Employee Handbook. Employee will be
required to complete a Reimbursement Agreement for all relocation expenses.






        Section 1.2.5.    Vacation Policy:    During the initial term, Employee
will accumulate one (1) vacation day per month in accordance with policies
described in the BASi Employee Handbook. Employee shall also be granted an
additional two (2) weeks’ vacation at the start of the initial term, effectively
granting employee 15 years seniority. Employee’s compensation shall continue to
be paid in full during this period. Any vacation at the end of any year ending
on an anniversary date shall carry over to the following one-year period
commencing on such anniversary date (the “Following Year”), but shall not carry
over beyond the Following Year. Vacation time not used prior to the expiration
will be banked for short-term disability as described in the BASi Employee
Handbook. If the employee devotes time to BASi by using vacation days while
remaining employed by his current employer those days will be added to the
initial vacation days granted by BASi for the first year of employment.

        Section 1.2.5.    Other Benefits:    During the Employment Period, the
Employee shall be entitled to participate in all employee benefit plans which
are generally made available to employees of the Company, subject to the
eligibility, qualification, waiting period and other terms and conditions of
such plans as they shall be in effect from time to time unless listed herein as
exceptions from those terms and conditions. The highlights of the benefits are
as follows: group health insurance (after ninety days); two weeks unpaid
vacation (optional); term life insurance ($10,000); long term disability
insurance; and a 401K deferred tax savings incentive/profit sharing plan.
Optional participation benefits include a flexible spending account, dental,
vision, and short-term disability.


ARTICLE 2


DUTIES

        Section 2.1.    Duties:

During the Employment Period, the Employee will be the ranking financial officer
of the company. This position will be responsible for the development,
implementation, control, and communication of financial plans and policies of
BASi.

In partnership with the executive management team, the CFO will play a pivotal
role in insuring the financial infrastructure to plan for, support, and position
the company for growth.

With the CEO, The CFO will be personally responsible for accuracy and
truthfulness of all corporate financial reporting and will mentor the CEO and
Board of Directors accordingly.

        Section 2.1.1.    Accounting:    Oversee all accounting activities for
the corporation including:

  a.
Recruit, train, monitor, and manage corporate accounting staff at all sites in
appropriate current practices and regulatory requirements.


  b.
Develop, monitor and guide optimization of divisional and corporate performance
vs. capital and operating budgets. Optimize cash and debt management.


  c.
Assist the Board of Directors Audit Committee with the selection and management
of a corporate auditor. Satisfy audit and tax requirements.


  d.
Ensure internal controls that meet Board of Directors’ expectations.


  e.
Maintain operating and control systems including ERP software.


        Section 2.1.2.    SEC Compliance

  a.
Provide accurate, timely financial reports (internal & external) including
Sarbanes-Oxley compliance.


  b.
Ensure that infrastructure, timeliness, communications, and archiving are
appropriate to meet disclosure rules.


  c.
Manage external legal and financial advisors to assure timely, cost effective,
SEC compliant reporting.





2

  d.
Adopt and fulfill all the obligations of a Certifying Officer of Bioanalytical
Systems, Inc. under the Company Disclosure Committee Charter.


        Section 2.1.3.    Finance

  a.
Guide, secure, and manage financing needed to meet corporate operating and
growth requirements.


  b.
Establish credibility and rapport based on personal, candid, truthful, SEC
compliant interaction with current and potential investors, market analysts,
investment bankers, etc. Balance Investor Relations strategy to satisfy both
BASi needs and shareholder expectations.


  c.
Participate in selection, valuation and negotiation of mergers, acquisitions,
partnerships, licensing and other business building opportunities.


         Section 2.1.4.    Advice and Consent

  a.
Participate as a key member of the executive management team.


  b.
Interact closely with the Board of Directors, particularly the Audit and
Compensation Committees.


  c.
Train and lead staff, department heads, the executive team and the Board of
Directors on financial issues.


  d.
Establish personal credibility throughout the organization by effectively
developing solutions to business challenges.


  e.
Lead strategic planning.


  f.
Guide financial aspects of internal and external client and vendor relations.
Advise on all corporate contracts.


  g.
Benchmark against competitors, present alternate strategies and become
knowledgeable about the drug development and medical device industries.


        Section 2.2.    The Employee shall serve the Company by performing such
other services as the Company may reasonably require to conduct the Company’s
business. The Company shall also have the absolute right and power to direct and
control the Employee in carrying out duties assigned by the Company, including,
but not limited to, the right (1) to review, modify and cancel all work
performed, and (2) to assign specific duties to be performed, including the
general means and manner by which such duties shall be performed.
Notwithstanding any other provisions of this Agreement, the Company shall not
impose employment duties or constraints of any kind upon the Employee which
would require the Employee to violate any ordinance, regulation, statute or
other law. The Employee shall devote his full working time, attention and energy
to the performances of the duties imposed hereunder. The Employee shall conform
to such hours of work as may from time to time reasonably be required of him and
shall not be entitled to receive any additional remuneration for work outside
his normal hours. The Employee will NOT be held financially, legally, or
otherwise liable for any past practices or actions or decisions made by BASi, or
its predecessors prior to the start of the Employee’s beginning date of
employment.


ARTICLE 3


CONFIDENTIALITY AND OTHER MATTERS

        Section 3.1.    Confidentiality Agreement.    The Employee, prior to and
during the term of employment under this Agreement, has had and will have access
to and has become or will become familiar with information, whether or not
originated by the Employee, which is used in or related to the Business or the
business of BASi or certain subsidiaries or affiliates of BASi and is (a)
proprietary to, about, or created by the Company its subsidiaries or its
affiliates; (b) designated as confidential by the Company, its subsidiaries or
its affiliates; or (c) not generally known to or ascertainable by proper means
by the public (“Confidential Information”).




3

        Further, the Employee has had and will have access to items proprietary
to the Company, its subsidiaries or its affiliates (“Proprietary Items”).
“Proprietary Items” shall mean all legally-recognized rights which result from
or are derived from the Employee’s work product or the work product of others
made for the Company, its subsidiaries or its affiliates, including all past,
present and future work product made for the Company, its subsidiaries or its
affiliates, or with knowledge, use or incorporation of Confidential Information,
including, but not limited to works of authorship, developments, inventions,
innovations, designs, discoveries, improvements, trade secrets, trademarks,
applications, techniques, know-how and ideas, whether or not patentable or
copyrightable, conceived or made or developed by the Employee (solely or in
cooperation with others) or others during the term of this Agreement or prior to
or during his tenure with the Company, or which are reasonably related to the
Business or the business of BAS or certain subsidiaries or affiliates of BAS or
the actual or demonstrably anticipated research and development of the Company.

        The Employee agrees that any Confidential Information and Proprietary
Items will be treated in full confidence and shall not be used, directly or
indirectly, by him, nor shall the same be disclosed to any other firms,
organizations, or persons outside of the Company’s employees bound by similar
agreement, during the term of this Agreement or at any time thereafter, except
as required in the course of his employment with the Company. All Confidential
Information and Proprietary Items, whether prepared by the Employee or
otherwise, coming into his possession, shall remain the exclusive property of
the Company and shall not be permanently removed from the premises of the
Company under any circumstances whatsoever, without the prior written consent of
the Company.

        The Employee will not be obliged to keep information confidential to the
extent that the information has ceased to be confidential and has entered the
public domain otherwise than due to the Employee’s acts. The provisions of this
Section 3.1 shall be in addition to, and shall not affect, the Employee’s common
law duty of fidelity to the Company.

        Section 3.2.    The parties foresee that the Employee may make
inventions or create other intellectual property in the course of his duties
hereunder and agree that in this respect the Employee has a special
responsibility to further the interests of the Company and its affiliates.

        Section 3.3.    The Employee agrees that during the Employee’s
employment with the Company and for an additional period of the two (2) years
immediately following termination of the Employee’s employment with the Company,
the Employee shall not directly or indirectly, as an individual or as a
director, officer, contractor, employee, consultant, partner, investor or in any
other capacity with any corporation, partnership or other person or entity,
other than the Company (an “Other Entity”), (i) contact or communicate any then
current material customer or client of the Company in the Business, or any
person or entity with which the Company is then engaged in material discussions
regarding that person or entity becoming a client or customer of the Company in
the Business, for the purpose of inducing any such customer or client to move
its account from the Company to another company in the Business; provided,
however, that nothing in this sentence shall prevent the Employee from becoming
employed by or providing consulting services to any such customer or client of
the Company in the Business, or (ii) solicit any other employee of the Company
for employment or a consulting or other services arrangement with an Other
Entity. The restrictions of this Section 3.3 shall not be deemed to prevent the
Employee from owning not more than 5% of the issued and outstanding shares of
any class of securities of an issuer whose securities are listed on a national
securities exchange or registered pursuant to Section 12(g) of the Securities
Exchange Act of 1934, as amended. In the event a court of competent jurisdiction
determines that the foregoing restriction is unreasonable in terms of geographic
scope or otherwise then the court is hereby authorized to reduce the scope of
said restriction and enforce this Section 3.3 as so reduced. If any sentence,
word or provision of this Section 3.3 shall be determined to be unenforceable,
the same shall be severed herefrom and the remainder shall be enforced as if the
unenforceable sentence, word or provision did not exist. Notwithstanding any
provision of this Agreement to the contrary, the terms and conditions of this
Section 3.3 shall survive for a period of two (2) years following termination of
the Employee’s employment with the Company, at which time the terms and
conditions of this Section 3.3 shall terminate.

        Section 3.4.    The Employee agrees to abide by all the conditions of
the Company Code of Conduct and Ethics.

        Section 3.5.    As CFO, the Employee agrees to adopt and fulfill all the
obligations dictated in the Company Disclosure Committee Charter as a Certifying
Officer of Bioanalytical Systems, Inc.




4


ARTICLE 4

As a new employee, your first one hundred eighty days (180) will be a trial
period during which BASi can evaluate you and you can evaluate BAS. During this
time, employment with BASi is at-will and allows the company or you to terminate
the employment relationship for any reason prior to the completion of the trial
period.


TERMINATION OF EMPLOYMENT

        Section 4.1.     Resignation by the Employee.    The Employee may resign
from his employment with the Company at any time after September 30, 2006, by
providing written notice to the Company of resignation at least ninety days (90)
prior to the effective date of the resignation (the “Resignation Date”).
Employee may resign at any time for “good reason,” due to (a) a material breach
of this Agreement by the Company which continues after the Employee has given
the Company thirty days (30) written notice of such breach, or (b) the
assignment to the Employee of duties materially inconsistent with this Agreement
other than in accordance with the terms of this Agreement, and the Company has
not rectified such assignment within thirty days (30) after the Employee has
given the Company written notice of such breach. A termination by the Employee
for “good reason” shall entitle the Employee to the same compensation and
benefits as if the Employee had been terminated by the Company without cause. In
the event of a termination by the Employee for “good reason,” the provisions of
Section 3.3 shall not apply and shall be of no force or effect. Upon any
resignation by the Employee, the Employee shall use reasonable best efforts to
assist the Company in good faith to effect a smooth transition. If employee
voluntarily resigns his position without “good reason” prior to the termination
of this contract the compensation terms of this agreement are null and void.

        Section 4.2.    Termination by the Company without Cause.     At any
time after September 30, 2006, the Company may, in its sole and absolute
discretion, terminate the Employee’s employment with the Company (the actual
date of termination being referred to as the “Termination Date”) without cause,
by providing written notice thereof to the Employee (“Termination Notice”) at
least ninety days (90) prior to the Termination Date. In the event of
termination of the Employee’s employment pursuant to this Section, the Company
shall continue to pay to the Employee the Employee’s then current Annual Salary
throughout such ninety-day (90) notice period and shall pay the Employee as
compensation for loss of office (a) six months Annual Salary at the Employee’s
then current salary in equal monthly installments over the six month period
following the Termination Date (reduced pro rata if such termination occurs
during the last year of the Initial Term and based on estimated time worked
pursuant to Article 1), provided that such payments shall cease if the Employee
becomes employed by a company which is in the Business during such six month
period, and (b) all vacation accrued as of the Termination Date calculated in
accordance with Section 1.2.4. Upon receipt by the Employee of a Termination
Notice pursuant to this Section 4.2, (a) the Employee shall assist the Company
in good faith to effect a smooth transition, and (b) the Company may request the
Employee to vacate the premises owned by the Company and used in connection with
the Business within a reasonable time, provided that the obligation of the
Company to make payments to the Employee pursuant to this Section 4.2 and the
other provisions of this Agreement shall not be affected, provided further, that
in the event of a termination by the Company without cause pursuant to this
Section 4.2, the provisions of Section 3.3 shall not apply and shall be of no
further force or effect.

        Section 4.3.    Termination by the Company With Cause.    This Agreement
shall be deemed to be terminated and the employment relationship between the
Employee and the Company shall be deemed severed upon written notice to the
Employee by the Company after the occurrence of any of the following:

  a)
The final, non-appealable imposition of any restrictions or limitations by any
governmental authority having jurisdiction over the Employee to such an extent
that he cannot render the services for which he was employed.


  b)
The Employee (i) willfully and continually fails or refuses (without proper
cause) to substantially perform the duties of his employment and to adhere in
all material respects to the provisions of this Agreement and the written
policies of the Company, which failure shall not be remedied within thirty (30)
days after written notice from the Company to the Employee, or (ii) conducts
himself in a fraudulent manner, or (iii) conducts himself in an unprofessional
or unethical manner which in the reasonable judgment of the Board of Directors
of the Company is detrimental to the Company.





5

  c)
The Employee willfully and continually fails or refuses to adhere to any written
agreements to which the Employee and the Company or any of its affiliates are
parties, which failure shall not be remedied within thirty (30) days after
written notice from the Company to the Employee.


  d)
In the event of death of the Employee during employment. In such event the
Company shall pay to the estate of the Employee the compensation earned by the
Employee prior to his death but not yet paid to him by the Company.



ARTICLE 5


GUARANTEE

        BASi hereby unconditionally and irrevocably guarantees to the Employee
the due performance by the Company of all its obligations under or in respect of
the terms of this Agreement and shall as primary obligor and not as surety on
demand pay to the Employee all sums due to be paid by the Company to the
Employee. This guarantee shall be a continuing guarantee and shall inure to the
benefit of the Employee, his heirs, successors and assigns.


ARTICLE 6


MISCELLANEOUS

        Section 6.1.    Relationship between the Parties.    The relationship
between the Company and the Employee shall be that of an employer and an
employee, and nothing contained herein shall be construed or deemed to give the
Employee any interest in any of the assets of the Company.

        Section 6.2.    Medical Examination.    Employment is contingent upon
your completion of a medical examination from our company physician.

        Section 6.3.    Security Clearance.    Employment us contingent upon the
completion of a through background investigation.

        Section 6.4.    Eligibility.    Employee must provide proof of
eligibility to work in the United States, within three days of employment, as
mandated by current federal employment laws. Proof of eligibility includes a
valid driver’s license, original social security card, passport, certified birth
certificate, or an unexpired employment eligibility card.

        Section 6.5.    Notices.    Any notice required or permitted to be given
under this Agreement shall be in writing and delivered personally or sent by
certified mail, addressed to the party entitled to receive said notice, at the
following addresses:

  If to Company: Bioanalytical Systems Evansville
2701 Kent Avenue
West Lafayette, IN 47906


  If to Employee: Michael R. Cox
5521 Turkey Foot Road
Zionsville, IN 46077


or at such other address as may be specified from time to time in notices given
in accordance with the provisions of this Section 6.5.

        Section 6.6.    Enforceability.    Both the Company and the Employee
stipulate and agree that if any portion, paragraph sentence, term or provision
of this Agreement shall to any extent be declared illegal, invalid or
unenforceable by a duly authorized court of competent jurisdiction, then, (a)
the remainder of this Agreement or the application of such portion, paragraph,
sentence, term or provision in circumstances other than those as to which it is
so declared illegal, invalid or unenforceable, shall not be affected thereby,
(b) this Agreement shall be construed in all respects as if the illegal, invalid
or unenforceable matter had been omitted and each portion and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law
and (c) the illegal, invalid or unenforceable portion, paragraph, sentence, term
or provision shall be replaced by a legal, valid and enforceable provision which
most closely reflects the intention of the parties hereto as reflected herein.




6

        Section 6.7.    Nonwaiver.    The failure of either party hereto to
insist in any one or more instances upon performance of any of the provisions of
this Agreement or to pursue its or his rights hereunder shall not be construed
as a waiver of any such provisions or as the relinquishment of any such rights.

        Section 6.8.    Succession.    This Agreement shall inure to the benefit
of and be binding upon the parties hereto and upon their heirs, personal
representatives, and successor entities. This Agreement may not be assigned by
either party without prior written agreement of both parties.

        Section 6.9.    Governing Law.    The laws of the United States and the
State of Indiana shall govern the construction and enforceability of this
Agreement.

        Section 6.10.    Entire Agreement.    This Agreement constitutes the
entire Agreement between the parties as to the subject matter contained herein
and all other agreements or understandings are hereby superseded and terminated.

        Section 6.11.    Collective Agreements.    There are no collective
agreements which directly affect the terms and conditions of the Employee’s
employment.

        Section 6.12.     Grievance and Disciplinary Procedures.    If the
Employee wishes to obtain redress of any grievance relating to his employment or
if he is dissatisfied with any reprimand, suspension or other disciplinary steps
taken by the Company, he shall apply in writing to both the Chairman of the
Board of Directors of the Company and the Chairman of the Audit Committee,
setting out the nature and details of any such grievance or dissatisfaction.

        Section 6.13.     Heading.    The headings of the sections are inserted
for convenience only and do not affect the interpretation or construction of the
sections.

        Section 6.14.     Remedies.    Employee acknowledges that a remedy at
law for any breach or threatened breach of the provisions of Sections 3.1
through 3.3 of this Agreement would be inadequate and therefore agrees that the
Company shall be entitled to injunctive relief, both preliminary and permanent,
in addition to any other available rights and remedies in case of any such
breach or threatened breach; provided, however, that nothing contained herein
shall be construed as prohibiting the Company from pursuing any other remedies
available for any such breach or threatened breach. Employee further
acknowledges and agrees that in the event of a breach by Employee of any
provision of Sections 3.1 through 3.3 of this agreement, the Company shall be
entitled, in addition to all other remedies to which the Company may be entitled
under this Agreement to recover from Employee its reasonable costs including
attorney’s fees if the Company is the prevailing party in an action by the
Company. This Agreement is entered into by the Company for itself and in trust
for each of its affiliates with the intention that each company will be entitled
to enforce the terms of this Agreement directly against Employee.

IN WITNESS WHEREOF, the Company and the Employee have executed, or caused to be
executed, this Agreement as of the day and year first written above.

“COMPANY”





--------------------------------------------------------------------------------

Peter T. Kissinger, Ph.D.
President & CEO   “EMPLOYEE”





--------------------------------------------------------------------------------

Michael R. Cox





7


EXHIBIT A

DRAFT EXAMPLE

BIOANALYTICAL SYSTEMS, INC.
EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT


        THIS AGREEMENT, made this XXX day of April, 2004, by and between
Bioanalytical Systems, Inc., an Indiana corporation with its principal office at
2701 Kent Avenue, West Lafayette, Indiana (hereinafter called “Company”), and
Michael R. Cox, residing at 5521 Turkey Foot Road, Zionsville, IN 46077
(hereinafter called the “Grantee”), pursuant to the terms, conditions and
limitations contained in the Company’s 1997 Employee Incentive Stock Option Plan
as amended January 24, 2003 (hereinafter called the “Plan”), a copy of which is
attached hereto as Exhibit B.

WITNESSETH THAT:

        WHEREAS, in the interests of affording an incentive to the Grantee to
give his best efforts to the Company as a key employee, the Company wishes to
provide that the Grantee shall have an option to buy Common Shares of the
Company:

        NOW, THEREFORE, it is hereby mutually agreed to as follows:

        1.         The Company hereby grants to the Grantee the right and option
to purchase, on the terms and conditions hereinafter set forth, all or any part
of an aggregate of 25,000 shares (hereinafter called “Subject Shares”) of the
presently authorized, but unissued, or treasury, Common Shares of the Company,
hereinafter called the “Common Shares”) at a purchase price of $X.XX per share,
exercisable in whole or in part from time to time subject to the limitation that
no option may be exercised with respect to fewer than twenty-five (25) shares
then subject to opinion hereunder, in which event any exercise must be as to all
such shares and subject to the further limitation that the options represented
by the Agreement shall be exercisable in two equal installments as set forth in
Section 6(e) of the Plan. The option may be exercised as to the shares covered
by the first installment from and after the six month anniversary of the grant
of the option, with the second installment becoming exercisable on the one year
anniversary date of the grant of the option. The option shall expire as to all
shares subject to purchase hereunder on the 10th anniversary date of this
Agreement if not exercised on or before such date.

        2.         Subject to the limitation specified in Section 1 hereof and
in Section 6(e) of the Plan the Grantee may from time to time exercise this
option by delivering a written notice of exercise and subscription agreement to
the Secretary of the Company specifying the number of whole shares to be
purchased, accompanied by payment (i) in cash, (ii) by certified check or bank
cashier’s check, (iii) through the tender to the Company of Common Shares of the
Company owned by the Optionee or by withholding of Common Shares of the Company
that are subject to the option, which Common Shares shall be valued, for
purposes of determining the extent to which the purchase price has been paid, at
their fair market value on the date of exercise as determined in Section 6(c) of
the Plan, or (iv) by a combination of the methods described in (i), (ii), or
(iii). The Company may, in its sole discretion, refuse to withhold Common Shares
of the Company as payment of the exercise price of the option. Such exercise
shall be effective upon receipt by the Secretary of such written notice,
subscription agreement and payment of the purchase price. Only the Grantee may
exercise the option during the lifetime of the Grantee. No fractional shares may
be purchased at any time hereunder.

        3.         Upon the effective exercise of the option, or any part
thereof, certificates representing the shares so purchased, marked fully paid
and non-assessable, shall be delivered to the person who exercised the option,
except as provided in Section 6(j) of the Plan. Until certificates representing
such shares shall have been issued and delivered, the Grantee shall not have any
of the rights or privileges of a shareholder of the Company in respect of any
such shares.

        4.         In the event that, prior to the delivery by the Company of
all the Subject Shares, there shall be an increase or reduction in the number of
Common Shares of the Company issued and outstanding by reason of any subdivision
or consolidation of Common Shares or any other capital adjustment, the number of
shares then subject to this option shall be increased or decreased as provided
in Section 6(g) of the Plan.




8

        5.         The option and the rights and privileges conferred by this
Option Agreement shall not be assigned or transferred by the Grantee in any
manner except by will or under the laws of descent and distribution. In the
event of any attempted assignment or transfer in violation of this Section 5,
the option, rights and privileges conferred by this Option Agreement shall
become null and void.

        6.         Nothing herein contained shall be deemed to create any
limitation nor restriction upon such rights as the Company would otherwise have
to terminate a person as an employee of the Company.

        7.         The option, rights and privileges herein conferred are
granted subject to the terms and conditions set forth herein and in the Plan.

        8.         Any notices to be given or served under the terms of this
Option Agreement shall be addressed to the Secretary of the Company at 2701 Kent
Avenue, West Lafayette, Indiana, and to the Grantee at the address set forth on
page one of this Option Agreement, or such other address or addresses as either
party may hereafter designate in writing to the other. Any such notice shall be
deemed to have been duly given or served, and deposited in the United States
mail.

        9.         The interpretation by the Incentive Stock Option Committee,
appointed by the Company’s Board of Directors to administer the Plan, or any
provisions of the Plan or of this Option Agreement shall be final and binding on
the Grantee unless otherwise determined by the Company’s Board of Directors.

        10.         This Option Agreement shall be governed by the laws of the
State of Indiana.

        IN WITNESS WHEREOF, the Company and the Grantee have signed this Option
Agreement as of the day and year first above written.







ATTEST:




--------------------------------------------------------------------------------

“COMPANY”

BIOANALYTICAL SYSTEMS, INC.



By:  

--------------------------------------------------------------------------------



“GRANTEE”



By:  

--------------------------------------------------------------------------------





9


EXHIBIT B

BIOANALYTICAL SYSTEMS, INC.
1997 EMPLOYEE INCENTIVE STOCK OPTION PLAN
(AS AMENDED JANUARY 24, 2003)


1.    Purpose.    This 1997 Employee Incentive Stock Option Plan (hereinafter
referred to as the “Plan”) is intended to be an incentive to, and to encourage
share ownership by, key employees of Bioanalytical Systems, Inc. and its
subsidiaries (hereinafter collectively referred to as the “Employer”) in the
manner contemplated by Section 422 of the Internal Revenue Code of 1986, as
amended (“Code”), in order to provide such employees with a more direct and
proprietary interest in the welfare and success of the Employer and to insure
their continuation as employees of the Employer.

2.    Administration.    The Plan shall be administered by an Incentive Stock
Option Committee (hereinafter referred to as the “Committee”) consisting of
three (3) or more members of the Board of Directors of Bioanalytical Systems,
Inc. (the “Company”) who are appointed from time to time by the Board of
Directors of the Company. The Board of Directors of the Company may from time to
time remove members from, or add members to, the Committee. Vacancies on the
Committee, howsoever caused, shall be filled by the Board of Directors of the
Company. The Committee shall have the power to interpret and construe the
provisions of the Plan or any option granted under it, and such interpretation
or construction shall be final and binding. The Committee may prescribe, amend
and rescind rules and regulations relative to the Plan or its construction or
interpretation. A majority of the Committee shall constitute a quorum. All
determinations of the Committee shall be made by not less than a majority of its
members. No member of the Committee shall be liable for any action or
determination made in good faith.

3.    Eligibility.    Only those persons who are employees of the Employer shall
be eligible to participate in the Plan. The Committee shall determine from time
to time the particular employees of the Employer who shall be eligible to
participate in the Plan and the extent of their participation therein. No option
shall be granted under the Plan to any employee of the Employer who, at the time
such option is granted, owns shares possessing more than ten percent (10%) of
the total combined voting power of all classes of shares of the Company or of
any parent or subsidiary corporation of the Company or any parent or subsidiary
corporation of any of the foregoing (such employee being hereinafter referred to
as a “10% Shareholder”), except as provided below. In determining whether the
percentage limitations of this paragraph are met, an employee shall be
considered as owning any shares owned, directly or indirectly, by or for his
brothers or sisters (whether by the whole or half blood), spouse, ancestors, and
lineal descendants. For purposes of this paragraph 3, shares owned, directly or
indirectly, by or for a corporation, partnership, estate, or trust shall be
considered as being owned proportionately by or for its shareholders, partners,
or beneficiaries. The percentage limitations of this paragraph 3 shall not
apply, however, if at the time such option is granted the option price is at
least one hundred ten percent (110%) of the fair market value of the shares
subject to the option and such option by its terms is not exercisable after the
expiration of five (5)years from the date such option is granted.

4.    Shares.    The shares subject to the options and other provisions of the
Plan shall be shares of the Company’s authorized, but unissued, or reacquired
Common Shares (the “Common Shares”). The total amount of the Common Shares on
which options may be granted shall not exceed in the aggregate Three Hundred
Ninety-Five Thousand (395,000) shares, except as such number of shares shall be
adjusted in accordance with the provisions set forth in paragraph 6(g) hereof.
In the event any outstanding option under the Plan expires or is terminated for
any reason prior to the end of the period during which options may be granted,
the Common Shares allocable to the unexercised portion of such option may again
be subject to an option under the Plan. During the period that any options
granted hereunder are outstanding, the Employer shall reserve and keep available
such number of Common Shares as will be sufficient to satisfy all outstanding,
unexercised options.

5.    Maximum Exercise Rule.     The aggregate fair market value (determined at
the time the option is granted) of the shares with respect to which incentive
stock options are exercisable for the first time by an employee during any
calendar year under all such plans of the Employer and any parent or subsidiary
corporation of the Employer shall not exceed One Hundred Thousand Dollars
($100,000.00).




10

6.    Terms and Conditions of Options.     Options granted pursuant to the Plan
shall be evidenced by agreements in such form as the Committee shall from time
to time prescribe, which agreements shall comply with and be subject to the
following terms and conditions:

  a)
Medium and Time of Payment.    The option price shall be payable in United
States dollars upon the exercise of the option and shall be paid (i) in cash;
(ii) by certified check or by bank cashier’s check; (iii) through the tender to
the Company of Common Shares of the Company or through the withholding of Common
Shares of the Company that are subject to the option, which Common Shares shall
be valued, for purposes of determining the extent to which the purchase price
has been paid, at their fair market value on the date of exercise as determined
in Section 6(c); or (iv) by a combination of (the methods described in (i),
(ii), or (iii); provided, however, that the Committee may in its discretion
impose and set forth in the option agreement pertaining to an option such
limitations or prohibitions on the use of Common Shares to exercise options as
it deems appropriate. Fair market value of the Common Shares shall be determined
by the Committee in the same manner that it is determined in establishing option
prices. Payment of the option price shall be accompanied by a written
subscription agreement in a form to be prescribed by the Committee.


  b)
Number of Shares.    The option agreement shall state the total number of shares
to which it pertains, and the date of the grant of the option. The Committee may
prescribe in the option agreement (a minimum number of Common Shares with
respect to which an option may be exercised, in whole or in part.


  c)
Option Price.     The option price shall be an amount per share not less than
the fair market value per share of the Common Shares on the date of granting of
the option. In the case of options granted to an employee of the Employer who is
a 10% Shareholder, the option price shall be an amount per share not less than
one hundred ten percent (110%) of the fair market value per share of the Common
Shares on the date of the granting of the option. Fair market value shall mean,
if the price of the (Shares is so reported, the closing price for the Common
Shares on the National Association of Securities Dealers Automated Quotation
System or any exchange on which the Common Shares are then traded, as reported
in The Wall Street Journal (Midwest Edition). If the price of Common Shares is
not so reported, fair market value shall be determined, in good faith, by the
Committee in accordance with such procedures as the Committee shall from time to
time prescribe.


  d)
Term of Option.    The term of each option granted under the Plan shall expire
within the period prescribed in the agreement relating thereto, which shall not
be more than five (5) years from the (date the option is granted if the optionee
is a 10% Shareholder and not more than ten (10) years from the date the option
is granted if the optionee is not a 10% Shareholder.


  e)
Date of Exercise.    Each option shall be exercisable as determined by the
Committee and set forth in an option agreement, provided, however, that any such
limitation on the exercise of an option contained in an option agreement may be
rescinded, modified, or waived by the Committee, in its sole (discretion, at any
time and from time to time after the date of grant of such option so as to
accelerate the time in which the option may be exercised. Except as specifically
restricted by the Committee, any option may be exercised in whole at any time or
in part from time to time during its term.


  f)
Termination of Employment.    In the event an optionee shall cease to be
employed by the Employer, a parent corporation of the Employer, or a corporation
or a parent or a subsidiary corporation of such corporation issuing or assuming
an option in a transaction to which Section 424(g) of the Code applies, all
options outstanding in the hands of the optionee shall terminate immediately as
to any unexercised portion thereof; provided, however, that if any cessation of
employment is due to retirement with the consent of the Employer or permanent
and total disability, the optionee shall have the right, subject to the
provisions of paragraph 6(d) and paragraph 6(e) hereof, to exercise the option,
with respect to the shares for which it could have been exercised on the
effective date of his cessation of employment, at any time within three (3)
months after such cessation of employment due to (retirement with the consent of
the Employer or at any time within twelve (12) months after such cessation of
employment due to permanent and total disability; and provided further, that if
the employee shall die while in the employ of the Employer, the employee’s
personal representative shall have the right, subject to the provisions of
paragraph 6(d) and paragraph 6(e) hereof, to exercise the option with respect to
the shares for which it could have been exercised on the date of death, at any
time within twelve (12) months from the date of death. Whether a cessation of
employment is to be considered a retirement with the consent of the Employer or
due to permanent and total disability, and whether an authorized leave of
absence or absence on military or government service shall be deemed to
constitute termination of employment, for the purposes of the Plan, shall be
determined by the Committee, which determination shall be final and conclusive.





11

  g)
Recapitalization.    The aggregate number of Common Shares on which options may
be granted hereunder, the number of shares thereof covered by each outstanding
option, and the price per share thereof in each such option, shall all be
proportionately adjusted for any increase or decrease in the number of issued
Common Shares resulting from a subdivision or consolidation of shares or any
other capital adjustment, the payment of a share dividend, or other increase or
decrease in the Common Shares (effected without receipt of consideration by the
Employer. In the event that, prior to the delivery by the Employer of the Common
Shares remaining under any outstanding option hereunder, there shall be a
capital reorganization or reclassification of the capital of the Employer
resulting in a substitution of other shares for the Common Shares, there shall
be substituted the number of substitute shares which would have been issued in
exchange for the Common Shares then remaining under the option if such Common
Shares had been then issued and outstanding.


  h)
Merger, Dissolution.     If the Employer shall be a party to any merger or
consolidation, the Employer shall have the right to terminate any option
outstanding on thirty (30) days written notice; provided, however, if such
merger or consolidation is not consummated within 180 days from the date of the
(aforementioned notice, all options terminated shall be deemed to have been
continuously in effect since the date of execution thereof. In the event of a
dissolution or liquidation of the Employer, the Employer shall give each
optionee thirty (30) days written notice thereof; every unexercised option
outstanding hereunder shall be deemed to be terminated upon such dissolution or
liquidation.


  i)
Assignability.    No option shall be assignable or transferable except by will
or under the laws of   (descent and distribution. During the lifetime of an
optionee, the option shall be exercisable only by the optionee.


  j)
Issuance of Shares and Compliance with Securities Laws.    The Employer may
postpone the issuance and delivery of certificates representing shares until (a)
the admission of such shares to listing on any stock exchange on which shares of
the Employer of the same class are then listed and (b) the completion of such
registration or other qualification of such shares under any state or federal
law, rule or regulation as the Employer shall determine to be necessary or
advisable, which registration or other qualification the Employer shall use its
best efforts to complete; provided, however, a person (purchasing shares
pursuant to the Plan has no right to require the Employer to register the Common
Shares under federal or state securities laws at any time. Any person purchasing
shares pursuant to the Plan may be required to make such representations and
furnish such information as may, in the opinion of counsel for the Employer, be
appropriate to permit the Employer, in light of the existence or non-existence
with respect to such shares of an effective registration under the Securities
Act of 1933, as amended, or any similar state statute, to issue the shares in
compliance with the provisions of those or any comparable acts.


  k)
Rights as a Shareholder.    An optionee shall have no rights as a shareholder
with respect to shares covered by an option until the date of issuance of a
certificate to him and only after such shares are (fully paid. No adjustment
will be made for dividends or other rights for which the record date is prior to
the date such certificate is issued.


  l)
Other Provisions.    The option agreements entered into under the Plan shall
contain such other provisions as the committee shall deem advisable.


7.    Term of Plan.    The Plan shall become effective upon the approval by the
holders of a majority of the issued and outstanding shares of each class of the
voting shares of the Company voting in person or by proxy at a duly held
shareholders’ meeting; provided, however, that the Plan shall become effective
only if approved by such shareholders within twelve (12) months before or after
the date the Plan is adopted by the Company Board of Directors. The Board of
Directors may, in its sole discretion, terminate the Plan at any time with
respect to any shares as to which options have not been granted. No option shall
be granted under the Plan thereafter.

8.    Amendment of the Plan.    The Board of Directors of the Company may from
time to time, alter, amend, suspend, or discontinue the Plan with respect to any
shares as to which options have not been granted; provided, however, that the
Board of Directors may not, without further approval by the holders of a
majority of the issued and outstanding shares of each class of voting shares of
the Company:




12

  a)
increase the maximum number of shares as to which options may be granted under
the Plan (other than to reflect a stock split or stock dividend);


  b)
change the class of shares for which options may be granted under the Plan; or


  c)
change the provisions of paragraph 6(c) concerning the option price.


9.    Application of Funds.     The proceeds received by the Company from the
sale of shares pursuant to options granted hereunder will be used for general
corporate purposes.

10.    No Obligation to Exercise Option.     The granting of an option hereunder
shall impose no obligation upon the optionee to exercise such an option.

11.    Continuance of Employment.     Neither the adoption of the Plan nor the
granting of an option hereunder shall impose any obligation on the Employer to
continue the employment of an optionee.

12.    Applicability of Amendments.     All outstanding options shall be deemed
to be amended so as to include, to the extent applicable thereto, any amendments
made to the Plan subsequent to the granting of such options.

13.    Withholdings.    The Committee shall have the right to require optionees
to remit to the Company amounts sufficient to satisfy any federal, state or
local income tax withholding requirements (or make other arrangements
satisfactory to the Company with regard to such taxes) at such times as the
Company deems necessary or appropriate for compliance with such laws.




13